Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO. 0:21-cv-61598-AHS


  JOCELYNE CASIMIR,

          Plaintiff,

  v.

  NORTHSTAR LOCATION SERVICES, LLC,

        Defendant.
  ______________________________________/
                                 DEFENDANT’S MOTION TO DISMISS

          Defendant, NORTHSTAR LOCATION SERVICES, LLC (“Defendant”), by and through

  the undersigned counsel, hereby files its Motion to Dismiss under Rule 12(b)(6), Fed. R. Civ. P.

          The Complaint filed by Plaintiff, Jocelyne Casimir (“Plaintiff’), relies exclusively on the

  holding of the United States Court of Appeals for the Eleventh Circuit in Hunstein v. Preferred

  Collection & Mgmt. Servs., 994 F.3d 1341 (11th Cir. April 21, 2021), which (1) is subject to a

  pending motion for rehearing en banc which has drawn a significant number of amicus briefs1, (2)

  was effectively overruled by the United States Supreme Court, in TransUnion LLC v. Ramirez,

  141 S. Ct. 2190 (June 25, 2021), and (3) is inapplicable here because in Hunstein, the parties

  stipulated that a transmission of information between a debt collector and its mailing vendor was

  a “communication” under 15 U.S.C. § 1692c(b), of the Fair Debt Collection Practices Act

  (“FDCPA”), as opposed to automated processing of information to an agent that constituted

  nothing more than an intra-company disclosure.




  1
   A copy of the Hunstein docket sheet from the United States Court of Appeals for the Eleventh Circuit, showing the
  pending motion for rehearing en banc and the amicus briefs, is attached as Exhibit A.
                                                           1
                                     GORDON & REES SCULLY MANSUKHANI
                                   100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 2 of 12




          For these reasons, Plaintiff here cannot rely on Hunstein, and, being unable to rely on

  Hunstein, fails to state a claim upon which relief can be granted, under either her Count 1 claim

  under the FDCPA, or her Count 2 claim under the Florida Consumer Collection Practices Act

  (“FCCPA”). Accordingly, her Complaint should be dismissed.

          I.      Standard on a Motion to Dismiss

          In a complaint, a plaintiff must plead “(1) a short and plain statement of the grounds for

  the court's jurisdiction . . . [and] (2) a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a). A plaintiff is obligated to provide the “grounds”

  of plaintiff’s “entitle[ment] to relief” in order to survive a Rule 12(b)(6) motion to dismiss. Bell

  Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007). This requires more than labels and

  conclusions, and a formulaic recitation of the elements of a cause of action. Id. The “factual

  allegations must be enough to raise a right to relief above the speculative level, on the assumption

  that all the allegations in the complaint are true (even if doubtful in fact).” Id.

          The Twombly/Iqbal standard requires a pleading to contain sufficient factual allegations to

  show a “plausible” claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009).

  Twombly/Iqbal “teaches that a defendant should not be forced to undergo costly discovery unless

  the complaint contains enough detail to indicate that the plaintiff has a substantial case.” Id. In

  determining “plausibility”, the court may disregard conclusory allegations even if they are alleged

  in the form of factual allegations. Twombly, 127 S. Ct. at 1950. Further, although for the purposes

  of a motion to dismiss a court must take all factual allegations in the complaint as true, the court

  is “not bound to accept as true a legal conclusion couched as a factual allegation”. Id. at 1965.




                                                        2
                                  GORDON & REES SCULLY MANSUKHANI
                                100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 3 of 12




         II.     Plaintiff Fails to State a Claim in Count 1 of Her Complaint Under the FDCPA

                 A.      The Hunstein Decision

         In the Hunstein case, a plaintiff, like Plaintiff here, filed a complaint alleging violations of

  both the FDCPA (15 U.S.C. §§ 1692c(b)), and the FCCPA (Fla. Stat. § 559.72(5)). The district

  court dismissed the Hunstein complaint for failure to state a claim, concluding that he hadn't

  sufficiently alleged that the debt collector’s transmittal of information to a vendor with whom it

  contracted, Compumail, for purposes of generating and/or mailing dunning letters violated §

  1692c(b) because it didn't qualify as a communication “in connection with the collection of a[ny]

  debt.” On appeal, the Eleventh Circuit reversed.

         Initially, the Eleventh Circuit looked at whether the plaintiff in Hunstein had standing to

  bring his claim. The Court noted that the case-or-controversy requirement, which has been

  construed to embody the doctrine of standing, “confines the federal courts to a properly judicial

  role.” Hunstein, 994 F.3d at 1345, citing Spokeo, Inc. v. Robins, 578 U.S. 856, 136 S. Ct. 1540,

  1547, 194 L.Ed.2d 635 (2016). The “irreducible constitutional minimum” of Article III standing

  entails three elements: injury in fact, causation, and redressability. Lujan v. Defs. of Wildlife, 504

  U.S. 555, 560–561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).

         The Hunstein case involved the first element, injury in fact, which consists of “an invasion

  of a legally protected interest” that is both “concrete and particularized” and “actual or imminent,

  not conjectural or hypothetical.” Hunstein, 994 F.3d at 1345, citing Lujan at 560, 112 S.Ct. 2130.

  The Hunstein Court cited Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020),

  a case involving the FDCPA, for the proposition that “[e]ach subsidiary element of injury—a

  legally protected interest, concreteness, particularization, and imminence—must be satisfied.” Id.




                                                       3
                                 GORDON & REES SCULLY MANSUKHANI
                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 4 of 12




  at 996–97. The standing question in Hunstein implicated the concreteness sub-element, according

  to the Court.

         A plaintiff can meet the concreteness requirement in any of three ways, according to

  Hunstein. First, he can allege a tangible harm. Second, a plaintiff can allege a “risk of real harm.”

  Third, in the absence of a tangible injury or a risk of real harm, a plaintiff can identify a statutory

  violation that gives rise to an intangible-but-nonetheless-concrete injury. Hunstein, 994 F.3d at

  1346, citing Spokeo, 136 S. Ct. at 1549.

         After examining the three, the Court ruled that Hunstein did not allege a tangible harm, nor

  could he show a risk of real harm. Id. Hunstein ruled that the Plaintiff could show a statutory

  violation, after analogizing the FDCPA’s prohibition on a debt collector communicating

  information in connection with the collection of any debt with third parties to common law

  “invasion of privacy” torts. Id. at 1348.

         Upon finding that the plaintiff had standing, the Court looked at the merits of the FDCPA

  claim, noting that “§ 1692c(b) states that, subject to several exceptions, ‘a debt collector may not

  communicate, in connection with the collection of any debt,’ with anyone other than the consumer.

  15 U.S.C. § 1692c(b).” Hunstein at 1350. Importantly, it found that:

         [t]he parties agree that [Defendant] Preferred is a “debt collector,” that [Plaintiff]
         Hunstein is a “consumer,” and that the alleged debt at issue here was a “consumer
         debt,” all within the meaning of § 1692c(b). Helpfully, the parties also agree that
         Preferred's transmittal of Hunstein's personal information to [Mailing
         Vendor] Compumail constitutes a “communication” within the meaning of the
         statute.

  Id. at 1349 (emphasis added). Section 1692a(2) defines communication as “the conveying of

  information regarding a debt directly or indirectly to any person through any medium.” 15 U.S.C.

  § 1692a(2). Clearly, in the definition, “person” must be read as a third party. Defendant does not



                                                       4
                                 GORDON & REES SCULLY MANSUKHANI
                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 5 of 12




  agree that any “communication” was made here, even if, as alleged, it sent information to its

  vendor and agent for purposes of generating dunning letters.

         After noting agreement on the elements referenced in the preceding paragraph, the

  Hunstein Court proceeded to determine the sole question before it -- whether the debt collector’s

  communication with its vendor was “in connection with the collection of any debt,” such that it

  violates § 1692c(b). Id. at 1349. The Hunstein Court found that the “communication,” which the

  parties’ stipulated the transfer of information was, was made “in connection with the collection of

  a debt.” It rejected arguments that a communication “in connection with the collection of a debt”

  requires a demand for payment and rejected a “holistic, multi-factoring balance test” to determine

  the nature of the communication. The Hunstein Court concluded that because the communication,

  as stipulated by the parties, was “in connection with the collection of any debt,” the plaintiff

  adequately stated a claim.

                 B.     There is No Communication to a Third Party in This Case

         While Hunstein accepted as true, without delving deeper, the parties’ stipulation that the

  transmission of information by the debt collector in that particular case to its vendor was a

  communication to a third-party, within 15 U.S.C. § 1692a(2), there is no such stipulation in this

  case, nor will there be. Defendant maintains that any transmission of information to employees of

  Defendant or to Defendant’s independent contractor or agents, including the vendor that generates

  dunning letters, is not a communication as set forth in the FDCPA, but is an intra-company

  disclosure.

         As indicated above, with several exceptions, the FDCPA prohibits debt collectors from

  communicating with any person other than the consumer in connection with the collection of a

  debt. The FDCPA does not preclude, however, communications among the representatives of the


                                                       5
                                 GORDON & REES SCULLY MANSUKHANI
                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 6 of 12




  debt collector. A letter vendor, as an agent of the debt collector, is a representative of the debt

  collector and therefore the FDCPA permits communications aimed at and confined to permitting

  the agent to perform its assigned tasks. Indeed, the FDCPA contemplates exactly such contacts in

  furtherance of communications between the consumer and the debt collector.

         Clearly, the FDCPA does not forbid debt collection. See, e.g., Davis v. Hollins Law, 968

  F.Supp.2d 1072, 1080 (E.D.Cal. 2013) (“the FDCPA does not prohibit debt collection--only unfair

  debt collection”). Further, the Eleventh Circuit has recognized that debt collectors may have

  employees or other debt-collector representatives to whom they may entrust consumer account

  data without committing a per se violation of the FDCPA. See, e.g., LeBlanc v. Unifund CCR

  Partners, 601 F.3d 1185, 1201-02 (11th Cir. 2010) (debt collector liable for debt-collector

  partner’s breach of FDCPA); see also White v. Goodman, 200 F.3d 1016, 1019 (7th Cir. 2000)

  (the FDCPA “is not aimed at the shareholders of debt collectors”). Congress, in enacting the

  FDCPA, thus contemplated that the “debt collector” who may have access to a consumer’s

  information may comprise more than a single, individual human being.

         If a debt collector can have employees or partners without violating the FDCPA’s

  prohibition against third-party communication, it follows that a debt collector can likewise have

  independent contractors act as its agents--likewise without violating the FDCPA. “Agency is

  defined as ‘the fiduciary relationship which results from the manifestation of consent by one

  person to another that the other shall act on his behalf and subject to his control, and consent by

  the other so to act.’ ” United States v. Schaltenbrand, 930 F.2d 1554, 1560 (11th Cir. 1991),

  quoting RESTATEMENT (Second) OF AGENCY § 1 (1958). The principal of an agent, after all, is

  subject to the same principles of respondeat superior as is the employer of an employee--because

  of that fiduciary relationship. See Franza v. Royal Caribbean Cruises, Ltd., 772 F.3d 1225, 1249


                                                      6
                                GORDON & REES SCULLY MANSUKHANI
                              100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 7 of 12




  (11th Cir. 2014) (“respondeat superior derives from a principal’s right to control the conduct of

  its agents”). Thus, for the purposes of the FDCPA, comparing an agent to an employee results in

  a difference without a distinction.

          Absent a clear expression of intent to the contrary, one must presume that Congress

  intended debt collectors to conduct debt-collection businesses in an ordinary, business-like way,

  using employees and agents where it makes sense to do so, as long as the debt collector, its

  employees, and its agents all comply with the FDCPA. Indeed, Congress clearly expected debt

  collectors to have employees engaged in debt collection. See 15 U.S.C. § 1692(c) (Congress

  permitted debt collection if carried on in a non-abusive manner); and 15 U.S.C. § 1692a(6)

  (defining “debt collector” to include “any person who uses any instrumentality of interstate

  commerce or the mails in any business the principal purpose of which is the collection of any

  debts”) (emphasis added) and 15 U.S.C. § 1692b(1) (debt collector engaged in obtaining location

  information must identify its employer if asked to do so by the third party) (emphasis added).

  Disallowing such conveyance of information reads those provisions out of the statute. One should

  not presume that Congress wasted its time by including those provisions in the Act.

         Therefore, a debt collector can convey information about a consumer’s debt to its

  employees or agents without violating the FDCPA’s prohibition against communicating with a

  third party. Such activity is not a communication in connection with the collection of the debt. It

  is debt collectors conducting debt-collection activity, and they have partners, employees, and

  agents assisting them in their jobs. To hold otherwise runs contrary to congressional intent.

         Because transmission of information within the debt collector organization, including

  transmission to employee and agents, including vendors, cannot constitute a “communication,”

  and because that question was never considered by the Hunstein Court (since the parties there


                                                       7
                                 GORDON & REES SCULLY MANSUKHANI
                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 8 of 12




  stipulated there was a “communication”), the Court should review the issue here, and determine

  that the failure to allege a real communication to a third party is fatal to Plaintiff’s FDCPA claim.

  Plaintiff’s Count 1 must be dismissed.

                 C.       Hunstein Was Effectively Overruled by United States Supreme Court

         Even if the Court determines that the Hunstein Court ruled that transmission of information

  to an agent, including vendor, is a “communication” to a third party, Defendant is entitled to an

  Order dismissing Plaintiff’s Complaint here. Hunstein has been effectively overruled by the United

  States Supreme Court.

         In TransUnion LLC v. Ramirez, 141 S.Ct. 2190 (June 25, 2021), the Supreme Court, in

  taking up a review of standing similar to the review conducted by the Hunstein Court, held that

  the “mere presence of an inaccuracy in an internal credit file, if it is not disclosed to a third party,

  causes no concrete harm.” 141 S. Ct. at 2210. In reaching this determination, which certainly

  presents a hurdle to the mailing vendor theory advanced in Hunstein, the Court observed:

         ... the plaintiffs also argue that TransUnion “published” the class members’
         information internally—for example, to employees within TransUnion and to the
         vendors that printed and sent the mailings that the class members received. That
         new argument is ... unavailing. Many American courts did not traditionally
         recognize intra-company disclosures as actionable publications for purposes of the
         tort of defamation. Nor have they necessarily recognized disclosures to printing
         vendors as actionable publications. Moreover, even the plaintiffs’ cited cases
         require evidence that the defendant actually “brought an idea to the perception of
         another,” Restatement of Torts § 559, Comment a, p. 140 (1938), and thus
         generally require evidence that the document was actually read and not merely
         processed, cf. Ostrowe v. Lee, 256 N.Y. 36, 38–39, 175 N.E. 505, 505–506 (1931)
         (Cardozo, C. J.). That evidence is lacking here. In short, the plaintiffs’ internal
         publication theory circumvents a fundamental requirement of an ordinary
         defamation claim—publication—and does not bear a sufficiently “close
         relationship” to the traditional defamation tort to qualify for Article III standing.

  *6 Id. at 2210 n.6 (citations omitted) (emphasis added).




                                                        8
                                  GORDON & REES SCULLY MANSUKHANI
                                100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 9 of 12




         The Supreme Court, in a decision that came less than two months after Hunstein, made

  clear that transmission of information between a debt collector and its mailing vendor are “intra-

  company disclosures” that cannot give rise to FDCPA claims. Pursuant to TransUnion LLC,

  supra, the Court must dismiss Plaintiff’s Count 1.

         III.    Plaintiff Fails to State a Claim in Count 2 of Her Complaint Under the FCCPA

         Plaintiff’s Count 2 is under Fla. Stat. § 559.72(5), which prohibits any person, in collecting

  consumer debts, from “[d]isclos[ing] to a person other than the debtor or her or his family

  information affecting the debtor’s reputation, whether or not for credit worthiness, with knowledge

  or reason to know that the other person does not have a legitimate business need for the information

  or that the information is false.” Plaintiff’s Count 2 must be dismissed because Plaintiff has failed

  to allege and cannot show the elements of the claim.

         Parsing out the statutory language, then, a claim under Fla. Stat. § 559.72(5) must allege

  (a) a disclosure of information to a person other than a member of debtor’s family, (b) that such

  person does not have a legitimate business need for the information, (c) that the debt collector

  knows or has reason to know that such person does not have a legitimate business need for the

  information, and (d) that such information affected the debtor’s reputation. Compare Heard v.

  Mathis, 344 So.2d 651, 655 (Fla. 5th DCA 1977). Here, Plaintiff cannot properly allege, let alone

  prove, a single one of the foregoing elements.

         As set forth in prior sections of this motion, there was no “disclosure” of any information

  outside an intra-company exchange of information between the debt collector and its agent.

  Moreover, it cannot be disputed that, even if the transmission of information between Defendant,

  a debt collector, and its word processing / mailing vendor were considered as “disclosure” under

  Fla. Stat. 559.72(5), that such disclosure was for a “legitimate business need.” As alleged by


                                                       9
                                 GORDON & REES SCULLY MANSUKHANI
                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 10 of 12




  Plaintiff, in her Complaint, the “Third-Party” retained by Defendant “compiled Plaintiff’s personal

  information and prepared a letter that was to be sent to Plaintiff in an attempt to collect the

  Consumer Debt.” Complaint, ¶ ¶ 22, 26. That is, as alleged, any disclosure was made for purposes

  of preparing the dunning letter, and not for any illegitimate purpose, such as harassing Plaintiff or

  damaging her reputation. It is noteworthy that Plaintiff, in her Complaint, does not even allege

  that Defendant “knew or had reason to know” that the alleged disclosure of information was not

  for a legitimate business need.

         Finally, as even if the Court in Hunstein acknowledged, any disclosure of information by

  Defendant to its word processing / mailing vendor will result is absolutely no harm to Plaintiff’s

  reputation. Hunstein stated, “we doubt that the Compumails of the world routinely read, care

  about, or abuse the information that debt collectors transmit to them.” Hunstein, 994 F.3d at 1352.

  While Plaintiff’s Complaint, in Paragraph 23, makes an effort to allege some damage to reputation,

  the allegation falls far short of the requisite level of damage to reputation in the community, as

  required by Florida case law for a valid claim under Fla. Stat. § 559.72(5). Again, the disclosure

  that is alleged is an exchange of information with a word processing / mailing vendor of Defendant,

  which vendor necessarily receives voluminous information daily.

         Damage to reputation requires more. In Heard v. Mathis, 344 So.2d 651, 655 (Fla. 5th

  DCA 1977), a debtor filed a claim under Fla. Stat. 559.72(5) when a creditor told an intimate friend

  of the debt about the debt. The Court explained:

          We fail to see how, on the basis of this record, the disclosure of a $200.00 debt
         owed by Heard to Mathis, which disclosure was made to Simmons, an intimate
         personal friend of Heard, affected the debtor’s reputation. Heard has failed to
         present proof necessary to sustain her claim that her reputation was affected.
         Reputation is what is reported or understood from reports to be the community’s
         estimate of the person’s character. Fine v. State, 70 Fla. 412, 70 So. 379 (1915).
         It is difficult to conclude on the basis of one unprivileged communication that
         the community’s estimate of the debtor’s character was affected. We interpret

                                                       10
                                 GORDON & REES SCULLY MANSUKHANI
                               100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 11 of 12




         the statute as requiring—unlike causes for per se defamations which are
         complete upon publication—a showing that the debtor’s reputation was
         adversely affected following the publication. We find no error in the lower
         court’s denial of the counterclaim.

         As set forth at the outset of this Motion, in the section discussing the proper standard to

  apply, the Court should pay no heed a formulaic recitation of the elements of a cause of action or

  conclusory allegations of “facts,” such as the allegations set forth in Paragraph 23 of Plaintiff’s

  Complaint, but should consider whether allegations in the Complaint really support an argument

  that the transmission of information between Defendant and its word processing / mailing vendor

  affected Plaintiff’s reputation in the community or the community’s estimation of her character,

  as required by Heard, supra. They do not.

         Because Plaintiff cannot allege, much less show, the elements of a valid claim under Fla.

  Stat. § 559.72(5), her Count 2 must be dismissed.

         For the foregoing reasons, Defendant respectfully requests that the Court dismiss

  Plaintiff’s Complaint and grant such other relief as it may deem appropriate.


         Respectfully submitted this 10th day of August, 2021.

                                                   s/ Jose I. Leon
                                                  Jose I. Leon, FBN 958212
                                                  JLeon@grsm.com
                                                  GORDON & REES SCULLY MANSUKHANI
                                                  100 SE Second Street, Suite 3900
                                                  Miami, FL 33131
                                                  MIA_Eservice@gordonrees.com
                                                  Tel: 305-428-5330
                                                  Counsel for Defendant Northstar
                                                  Location Services, Inc.




                                                      11
                                GORDON & REES SCULLY MANSUKHANI
                              100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
            Case 0:21-cv-61598-AHS Document 7 Entered on FLSD Docket 08/10/2021 Page 12 of 12




                                                  CERTIFICATE OF SERVICE

                         I HEREBY CERTIFY that on August 10, 2021, I electronically filed the foregoing

                  document with the Clerk of the Court using CM/ECF, which will serve a true and correct copy of

                  the foregoing on all counsel or parties of record on the Service List below.



                                                                            s/ Jose I. Leon
                                                                            Jose I. Leon, Esq.


                  SERVICE LIST

                  Jibrael S. Hindi, Esq.
                  Thomas J. Patti, Esq.
                  The Law Offices of Jibrael S. Hindi
                  110 SE 6th Street, Suite 1744
                  Fort Lauderdale, Florida 33301
                  jibrael@jibraellaw.com
                  tom@jibraellaw.com




1244960/60398281v.1                                                   12
                                                GORDON & REES SCULLY MANSUKHANI
                                              100 SE Second Street ▪ Suite 3900 ▪ Miami, FL 33131
